Truly, J.,
delivered the opinion of the court.
The rule in this state has always been that an attorney has a lien on the funds of his client for the services rendered in the proceeding by which the money was collected. Dunn v. Vannerson, 7 How., 579; Pope v. Armstrong, 3 Smed. & M., 223; Cage v. Wilkinson, Id., 223; Stewart v. Flowers, 44 Miss., 518 (7 Am. Rep., 707). This lien applies so long as the attorney has the funds in his possession, and is paramount to any other claim. The rule is the same whether there exists an express contract between attorney and client for a stated fee or whether there is only an implied contract to pay the reasonable value of services rendered. Appellant’s contention that he was entitled to apply the entire proceeds of the judgment which he had obtained for his client to the credit of the general account of the client for fees claimed for services rendered in other matters is unsound. His claim is limited to the contract price agreed upon, or the reasonable value of services rendered, in the special case.
*435The contention of appellee that this lien does not apply in the instant case because the fund in the hands of the attorney represents appellee’s wages, which he claims as exempt, is likewise unsound. The lien which appellant has applies to the money in his hands, and cannot be defeated on the ground that appellee’s interest therein might be exempt from seizure under legal proceedings instituted by third persons. The attorney has a prime lien granted by law and growing out of the relation of the parties.

The instruction of the court below proceeded upon an erroneous theory. Wherefore the judgment is reversed and the cause remanded.